Citation Nr: 9927953	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  89-02 954	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Newark, New Jersey


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for a seizure 
disorder, lacunar infarctions, and other neurological 
disability based on VA medical treatment.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and his son


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from October 1941 to December 
1945.  This case arises from a November 1987 rating decision 
which denied service connection for Parkinson's disease and a 
seizure disorder resulting from VA medical treatment.  In a 
January 1988 rating decision, the RO also denied service 
connection for lacunar infarctions.  The veteran, his wife, 
and his son testified at an RO hearing in July 1988, and a 
transcript of that hearing is included in the record.  In 
September 1989, the Board of Veterans' Appeals (Board) 
remanded the case for clarification of the issues on appeal 
and to obtain pertinent medical records.  Based upon an 
October 1989 statement from the veteran, the Board determined 
that the issue on appeal is as set forth on the preceding 
page.  Following a stay of adjudication of this case mandated 
by the decision of the United States Court of Veterans 
Appeals (since March 1, 1999, the United States Court of 
Appeals for Veterans Claims or Court) in Gardner v. 
Derwinski, 1 Vet. App. 584 (1991), the case was remanded by 
the Board in June 1997 and February 1998.  


REMAND

In this case, the veteran has asserted that he developed 
neurological disabilities, including seizures and lacunar 
infarctions, as a result of VA medical treatment.  
Specifically, he has contended that he was treated by VA with 
Parlodel and other medications for a disorder misdiagnosed as 
Parkinson's disease.  In an October 1989 statement, the 
veteran indicated that his private physician had informed him 
that he should never have been given Parlodel and that this 
medication had caused him to experience blackouts.  

In June 1997, the Board remanded this case for development of 
the record, to include contacting the veteran and scheduling 
him for a VA medical examination.  However, the veteran's 
current address could not be determined, either from the RO's 
records, his representative, or the United States Postal 
Service; and in the February 1998 remand, the Board noted 
that the development could not be completed.  Therefore (and 
as more fully set forth in the February 1998 remand), the 
Board concluded that the claim must be decided on the 
evidence of record, pursuant to 38 C.F.R. § 3.655.  

The February 1998 remand cited references in VA medical 
records associated with the claims folder which suggested 
that medication prescribed by VA caused at least some of the 
pathology at issue in this appeal.  The references included 
diagnoses of extrapyramidal syndrome recorded during 
hospitalization of the veteran in February 1989.  In February 
1990, the veteran gave a history of having been free of 
seizures for the preceding three years, since medication to 
treat his Parkinsonism had been discontinued.  The examiner's 
assessment was seizure disorder related to Parkinsonism 
medications.  In a January 1991 VA outpatient record, it was 
noted that the veteran had been treated with Parlodel with 
"bad effects" and that he had "extrapyramidal syndrome 
symptoms resembling Parkinsonism."  In a February 1991 VA 
medical progress note, the veteran reported that his tremors 
were worse with Sinemet.  The VA physician recorded that it 
"was known to happen" and the Sinemet was discontinued.  

Given the foregoing, the Board in effect found that the claim 
for 38 U.S.C.A. § 1151 benefits was well-grounded based on 
the clinical references in the existing, pertinent medical 
records, and commenced appropriate development of the claim 
on the merits.  It is appropriate to point out that, in 
Stegall v. Brown, 11 Vet. App. 268, 271 (1998), the Court 
held that a remand by the Court or the Board imposes upon VA 
a concomitant duty to ensure compliance with the terms of the 
remand.  

The February 1998 remand directed that the veteran's records 
be reviewed by a neurologist to determine whether any 
medication prescribed to the veteran by VA from 1976 to 1991, 
including in particular Parlodel, caused him to develop the 
neurological pathology at issue in this case.  The remand did 
not limit or restrict the medications considered by the 
examiner to Parlodel alone.  The relevant instructions of the 
remand on this point are produced below:  

The veteran's VA medical records should 
be reviewed by a VA neurologist to 
determine if any medication prescribed by 
VA for the veteran for treatment of 
neurological symptoms from 1976 to 1991, 
including in particular Parlodel, 
resulted in the development of a seizure 
disorder, lacunar infarctions or any 
other chronic neurological disability.  
The reviewer should specifically comment 
on the adverse effects attributable to 
Parlodel (bromocriptine) and whether any 
chronic adverse effects are demonstrable 
in the medical record pertaining to the 
veteran.  In this regard, the examiner 
should comment as to whether the dosages 
prescribed and/or the duration of use of 
any VA prescribed medication caused any 
neurological disorder the veteran is 
shown to have.  

[Emphases added]

Notwithstanding the instructions of the February 1998 remand, 
when the veteran's VA medical records were reviewed by an 
examiner in March and December 1998, the examiner's opinion 
appears to have been limited to considering only a possible 
causal connection between Parlodel and the veteran's 
neurological disabilities.  After recitation of the veteran's 
pertinent medical history, the examiner phrased the inquiry 
as a question of, "[Whether] Parlodel will increase [the 
veteran's] seizures or blackout spells and caused small 
strokes like lacunar infarcts or any chronic neurological 
disability?"  The examiner opined in reply that, "That is 
not known yet and it can not be explained wholly on [the] 
basis of Parlodel therapy that was causing [the veteran's] 
neurological symptoms."  

As records of VA medical treatment of the veteran and the 
February 1998 remand indicate, there may be a connection 
between medications prescribed by VA other than Parlodel and 
the veteran's neurological disabilities.  And, because the 
February 1998 remand did not limit the scope of the 
examiner's inquiry to the effects of Parlodel, the Board 
concludes that reviews of the veteran's VA medical records 
undertaken by a VA neurologist in the March and December 1998 
did not conform to the instructions set forth in the February 
1998 remand.  The Board would add that while the medical 
expertise of the VA neurologist is beyond question, he is 
obviously having difficulty responding to the questions posed 
by the Board in the English language.  As such, he should 
have been assisted by a medical technical writer or other 
appropriate medical personnel in preparation of his report.  

Accordingly, the claim for compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for a seizure disorder, 
lacunar infarctions, and other neurological disability based 
on VA medical treatment is REMANDED to the RO for the 
following:  

1.  The veteran's VA medical records 
should be reviewed by the VA neurologist 
who prepared the 1998 reports, or, in his 
absence, another VA neurologist, to 
determine if any medication prescribed by 
VA for the veteran for treatment of 
neurological symptoms from 1976 to 1991 
including, but not limited to, Parlodel, 
resulted in the development of a seizure 
disorder, lacunar infarctions or any 
other chronic neurological disability.  
The claims folder, including a copy of 
this remand, must be available to the 
neurologist for review in conjunction 
with the report responding to the Board's 
questions.  

2.  Thereafter, the RO should review the 
evidence and determine whether the 
veteran's claim for compensation benefits 
pursuant to the provisions of 38 U.S.C.A. 
§ 1151 may now be granted.  If the claim 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given an opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration, if otherwise appropriate.  No action 
is required of the veteran until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  



